Title: From James Madison to John Armstrong, 15 July 1804
From: Madison, James
To: Armstrong, John



Sir,
Department of State July 15th. 1804
A Commission by which the President appoints you Minister Plenipotentiary of the United States to the French Republic is herewith inclosed, with a letter of credence to the First Consul. The delivery of these will be an occasion of which you will avail yourself to assure the French Government of the continuance of those friendly dispositions which the United States have hitherto expressed, and of their sincere desire to strengthen and perpetuate the amicable relations so happily established between the two nations.
Should any change in the French Government have taken place, rendering the stile of your credentials inapplicable, you will be at no loss for the proper explanation. Should the new Government refuse to receive you without others in another form, you will of course transmit the earliest notice. In the mean time, it may be expected, that informal communications will enable you to pursue with due effect, the objects claiming your attention.
For such of these objects as were committed to your predecessor, the necessary instructions will be found in the correspondence of this Department with him. To these I refer you; remarking only, that if the equitable remodification proposed for the payments to be made to american creditors under the Article allotting twenty millions of livres for the purpose, cannot take effect without a formal Convention, it is the intention of the President that such a one should be prepared and executed. As the French Government has no interest in objecting to the arrangements desired here, it is presumed that it will neither reject them, nor require a more formal authority on your part for the negotiation. It need not be observed that in whatever may be done, expedition is equally due to the interest of the creditors, and to the solicitude of the President in their behalf.
In a letter from Mr Talleyrand of the  day of  to Mr Livingston, a notification from Commodore Preble of an intended blockade of Tripoli by ships under his command, was formally complained of, as violating the just principle of blockades. On this subject you will be able to say that the measure was neither authorized, nor sanctioned by the Government of the United States; that instructions have been issued for preventing a like error; and that the United States instead of acquiescing in the doctrine of Blockades by which British Commanders have regulated their practice, have in a late instance remonstrated against it with effect; the British Government having given orders to their Admiralty Courts and Naval Commanders, corresponding with the definition of blockades maintained by the United States. To put you in full possession of the case, copies of what passed between this and the British Government are herewith inclosed.
When the First Consul was informed of the stranding and capture of the Philadelphia frigate near Tripoli, his interposition was immediately employed with the Bashaw, in behalf of the unfortunate prisoners. It is certainly better in all cases that our own objects should be effected by our own means, than that resort should be had to the favor of other powers, and happily there is reason to expect that the means now provided for the existing case, will be sufficient. The interposition of the French Government nevertheless has a just title to our acknowledgments; and the obligation to make them is strengthened by the very prompt and cordial manner in which the interposition was yielded. The President, accordingly charges you to express in return, the sensibility with which so distinguished an act of benevolence has been received, and the new motive with which it will inspire the United States, to mingle with the ordinary intercourse between the two nations, an interchange of those kind and friendly offices, of which so honorable an example has been given. The Chief Consul may also be told, that if in consequence of his interposition justice should be voluntarily done to the United States, their officer will let the Bashaw owe to the favor of the First Consul his forbearance to employ the ample force lately sent into the Mediterranean.
Mr Livingston has communicated, in dispatches just received, the letter from Mr Talleyrand and his own answer, relating to the Agency of Mr Drake, the British Minister at Munich, in a project for destroying the present Government of France. This is a subject not a little delicate for a neutral party in friendship with both Great Britain and France; and is made the more so, by the late circular communication from the British Government in reply to that of the French Government. If it should be found that from a change of form in the French Government; from the lapse of time, or from other circumstances, the silence of this Government will neither be deemed disrespectful, nor throw distrust on the dispositions professed by it, the best course will be to let the subject remain in silence. Should it be found that an answer to the communication is expected and cannot be omitted without disadvantage to the subsisting relations, you will take a fit occasion for assuring the French Government of the interest which the United States as a neutral and friendly party takes in every thing that concerns the tranquility and happiness of the French nation; that the respect which the United States are known to entertain for the right of every nation to establish for itself its own form of Government best explains the sentiments which must be excited by any particular occurrences which may have relation to that great principle; and that they receive with sincere concern every communication indicating that new sources of animosity are added to the spirit of hostility so unhappily prevailing between France and Great Britain. If a verbal communication of these ideas will be well received it will be preferable to a written one.
In a letter of  to Mr Livingston he was apprized of the embarrassing circumstances incident to the situation of St Domingo, and instructed to promote certain arrangements desirable to the United States and deemed consistent with the rights and interests of France. The considerations which suggested the instruction derive force from daily occurrences, and I cannot press it too strongly on your early and steady attention. You will see by the inclosed correspondence with Mr Pichon, the shape which the subject has lately taken, and will be enabled by it to give every conciliatory explanation that may be necessary, as well as to vindicate the rights of the United States on the grounds which the President has approved. The arming of vessels, by American Citizens, avowedly for a trade with St Domingo, is a circumstance sincerely regretted, and would certainly be controuled if within the legal authority of the Executive. It has occurred for consideration whether a preventive interposition of the Judicial authority may not be authorized by law. But of this the Judges must decide for themselves; and no case has yet been before them. It is the purpose of the Executive to make use of the first opportunity for the experiment; And if the Judicial interposition be attainable, no armed vessel will henceforward be permitted to sail from the United States without giving security, that no unlawful use will be made of the force assumed by them.
Your allowance, as limited by law to a Minister Plenipotentiary, is 9000 dollars a year for “all personal services and other expences” with an outfit of a years salary and a quarter’s salary for your return. The cost of Gazettes and pamphlets transmitted to this office, of the printing of necessary papers, of postage, couriers, stationery and customary and necessary presents, if any, to the attendants of the public functionaries, at your presentation and on other established occasions not being considered as included in “personal services and other expences” will form a separate charge in your accounts; but no other charge of any description will be admitted, when not expressly directed to be incurred. Your salary will commence from the time of your leaving New York to come to this City in consequence of my letter notifying your appointment, and it will cease on your receiving notice or permission to return, after which the additional quarters allowance takes place. These particulars are stated thus exactly that you may be relieved from all doubts on the subject of your accounts, which you will keep in remembrance are to be regularly and punctually transmitted by duplicates for settlement with the Treasury at the end of every quarter ending with March, June, September and December. A letter of credit is inclosed, directed to Messrs Willinks and Van Staphorst Bankers at Amsterdam which will enable you to draw your salary and authorized allowances. I have the honor to be, &c
James Madison
